EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Yunbo Guo on 09/01/2022.
The application has been amended as follows: 
	In the claims:
Claims 1, 4, and 20–21 are canceled.
Claims 2–3 and 5–19 are amended consistent with the attached Proposed amendment with the header "Proposed Amendments to 17153774 (Annotated)" and stamped "OK TO ENTER: /M.L.C./"
Reasons for Allowance
Claim(s) 2–3 and 5–19 is/are allowed.
The following is an examiner’s statement of reasons for allowance: 
With respect to independent claim 2, the primary reason for allowing this claim is that the prior art fails to provide any teachings, suggestions, motivations, or other rationales to arrive at:
a clamping system configured to
		clamp the first web and the second web together at a location adjacent to the at least one reference mark on the first web and the at least one reference mark on the second web such that the first web and second web are moved and clamped with the first template aligned with the second template, and
		unclamp the first web and the second web such that the substrate, the cured first resist, and the cured second resist are capable of passing through a gap between the first web and the second web	

This application is a divisional of US Application No. 15/990,155 (now US Patent No. 10,926,452) where the allowable feature surrounded the forward and reverse drawing of the web by along the first and second rollers (see pages 2–16 of the Notice of Allowance mailed on 10/09/2020 in US Application No. 15/990,155). Comparing the pending application to US Application No. 15/990,155 one sees that many claimed structures overlap. The pending application even contains functional language (see the last seven lines in claim 2) which is similar to the novel method step in US Application No. 15/990,155. Therefore, pages 2–16 of the Notice of Allowance mailed on 10/09/2020 in US Application No. 15/990,155 are incorporated herein by reference. The prior art cited in US Application No. 15/990,155's Notice of Allowance mailed on 10/09/2020 is already of record.
The following prior art references were considered but fail to arrive at the novel features above:
Each of the references cited in the reasons for allowance on pages 2–16 of the Notice of Allowance mailed on 10/09/2020 in US Application No. 15/990,155;
US Patent No. 9156193's Figure 11; and
GB 1119079's Figures 1 and 3
However, the prior art fails to arrive at the novel feature referenced above.
Therefore, claim 2 is allowed. 
Claim(s) 3 and 5–19 is/are allowed for the same reasons via its/their dependency on claim 2. 
Response to Arguments
Applicant's remarks, see page(s) 8, filed on 01/20/2021 were fully considered. The Applicant's remarks, together with the above Examiner's Amendment, are sufficient to place the application in condition for allowance. Claim(s) 2–3 and 5–19 is/are allowed.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANLEY L CUMMINS IV whose telephone number is (469)295-9048. The examiner can normally be reached Monday-Friday 9:30 a.m. - 6:00 p.m. (CST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph S Del Sole can be reached on (571)272-1130. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MANLEY L CUMMINS IV/Examiner, Art Unit 1743